Order entered May 15, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-08-01584-CV

               TXU PORTFOLIO MANAGEMENT COMPANY, L.P. N/K/A
                 LUMINANT ENERGY COMPANY, L.L.C., Appellant

                                            V.

          FPL ENERGY, LLC; FPL ENERGY PECOS WIND I, LP;
FPL ENERGY PECOS WIND II, LP; AND INDIAN MESA WIND FARM, LP, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 04-10314

                                         ORDER
       We GRANT appellees’ unopposed motion to extend time to file their supplemental brief.

We ORDER appellees to file their supplemental brief on or before June 12, 2015. No further

extensions will be granted.


                                                   /s/   DAVID EVANS
                                                         JUSTICE